Citation Nr: 1453362	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-43 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had honorable active service from January 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the San Juan, Puerto Rico, Regional Office (RO). 

On his November 2009 Appeal to the Board Veterans' Appeal (VA Form 9), the Veteran requested a Board hearing at his local RO related to his present claim; however, in an October 2014 statement he indicated he would not be able to attend a Board hearing.  Therefore, the Veteran's hearing request is deemed properly withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 statement, the Veteran reports applying for Social Security Administration (SSA) benefits; however, the record does not record sufficient efforts to obtain these likely outstanding records.  Further, the record indicates that the Veteran receives regular VA treatment for migraine headaches but relevant records dated since May 2009 have not been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, efforts to obtain these records must be undertaken.  

In light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination with respect to his service-connected migraine headache disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain the records pertinent to the Veteran's disability benefits claim, to include medical records and disability determinations.  Any negative response must be in writing and associated with the claims folder, also the Veteran should be notified of such. 

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's migraine headache disability, dated from May 2009 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After associating all outstanding records with the claims file, schedule the Veteran for an examination to determine the nature, extent, frequency, and severity of his migraine headache disability.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner is to identify all migraine headache symptomatology found to be present.  Specifically, the examiner should discuss the frequency of any prostrating headaches; and whether the headaches are productive of severe economic inadaptability.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



